DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Vermut on 8/26/2022.

The application has been amended as follows: 

[IN THE CLAIMS]

	In claim 18, change, “device of claim 1” to --device of claim 7--.

[END OF AMENDMENTS]


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Silvers et al. (U.S. Patent Pub. No. 2011/0042497) and Lai (U.S. Patent No. 6,408,524); however, in light of the prior art in that the references fail to show or render obvious, either alone or in combination, without impermissible hindsight the steps and features of providing a handheld, non-powered, finger manipulated mixing device according to the recited dimensions and having a pair of enlarged shaft segments bounding a primary shaft segment and transition shoulders positioned on each of said enlarged shaft segments, two of said transition shoulders bounding said primary shaft segment and two of said transition shoulders bounding said main body; and inserting the distal end into tattoo ink within a container and rotating in a back and forth motion with the primary bounded shaft segment between the user’s thumb and finger to mix the tattoo ink.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774